Citation Nr: 0408183	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-11 511	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased disability rating for a 
service-connected low back disability, currently evaluated as 
40 percent disabling.

3.  Entitlement to an effective date earlier than February 
10, 2003 for the assignment of a 20 percent rating for the 
right knee disability.  

4.  Entitlement to an effective date earlier than February 
21, 2003 for the assignment of a 40 percent rating for the 
low back disability.  


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney at 
law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to February 
1961.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO).

For consistency and economy, the Board will employ the terms 
"right knee disability" and "low back disability" to 
represent the service-connected degenerative changes of the 
right knee, status post excision of osteochondroma and 
degenerative joint disease of the lumbar spine, X-ray 
evidence of lumbar spondylosis and facet arthrosis at L4-5, 
L5-S1 associated with degenerative joint disease of the left 
knee, status post arthroscopic surgery for chondromalacia of 
the patella and tears of the lateral meniscus, respectively.  

Procedural history

Right knee

In an October 1999 rating decision, the RO granted service 
connection for right knee disability and assigned a 10 
percent rating.  The veteran did not disagree with that 
decision.

In May 2001, the RO denied a rating in excess of 10 percent 
for the right knee disability.  The veteran filed a notice of 
disagreement (NOD) with the disability rating assigned.  A 
statement of the case (SOC) was issued in November 2001; 
however, the veteran did not perfect an appeal by filing a 
substantive appeal.  

In February 2003, the RO received records from a private 
physician, which were considered an informal claim for an 
increased rating for the right knee disability.  See 
38 C.F.R. § 3.157 (2003).  An increased rating was denied by 
rating action in February 2003.  The veteran filed a NOD in 
March 2003.  

In a rating decision in March 2003, the RO increased the 
disability evaluation for the right knee disability to 20 
percent, effective February 10, 2003.  Thereafter, the RO 
issued a SOC on the issue of an increased rating for the 
right knee disability.  In March 2003, the veteran filed a 
NOD regarding the effective date for the 20 percent rating.  
He also perfected his appeal on the issue of an increased 
rating for the right knee disability.  See VA Form 9, dated 
March 21, 2003.  A SOC on the issue of the effective date for 
the 20 percent rating was sent in May 2003.  The veteran 
perfected his appeal on this issue later that month.  See VA 
Form 9, dated May 19, 2003.  

Based on this history, the Board finds that appeals have been 
perfected as to the issues of an increased rating for the 
right knee disability and the effective date for the 20 
percent rating.  

Low back 

In a May 2001 rating decision, the RO granted service 
connection for a low back disability and assigned a 10 
percent rating.  The veteran filed a NOD with the disability 
rating assigned, and a SOC was issued by the RO in November 
2001; however, he did not perfect an appeal.  

In February 2003, the RO received records from a private 
physician which were considered an informal claim for an 
increased rating for the low back disability. An increased 
rating was denied by rating action in February 2003.  The 
veteran filed a NOD in March 2003.  

In May 2003, the RO increased the disability evaluation for 
the low back disability to 40 percent, effective February 21, 
2003.  Thereafter, a supplemental statement of the case 
(SSOC) dated in May 2003 addressed the issue of an increased 
rating for the low back disability.  That month, the veteran 
filed a NOD as to the effective date for the 40 percent 
rating and a SOC was issued.  The veteran perfected his 
appeals on the issues of an increased rating for the low back 
disability and the effective date for the 40 percent rating 
in May 2003.  See VA Form 9, dated May 19, 2003.  

Based on this history, the Board finds that appeals have been 
perfected as to the issues of an increased rating for the low 
back disability and the effective date for the 40 percent 
rating.  

Additional matters

In a December 2003 rating decision, the RO assigned a 
temporary total evaluation for a service-connected left knee 
disability following surgery necessitating convalescence from 
September 1, 2003.  A 30 percent rating was assigned from 
September 1, 2004.  The decision also granted special monthly 
compensation based on housebound criteria from July 29, 2003 
to September 1, 2004 and denied entitlement to special 
monthly compensation based on the need for aid and attendance 
of another person.  To date, the veteran has not filed a NOD 
as to any aspect of that decision.  Therefore, these issues 
are not currently in appellate status, and accordingly they 
will not be addressed in this decision.

The Board additionally notes that a total rating based on 
individual unemployability has been granted by the RO, 
effective from February 21, 2002.  To the Board's knowledge, 
the veteran has not disagreed with the assigned effective 
date.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo VA examinations which were scheduled to evaluate 
his service-connected right knee and low back disabilities.

2.  On February 21, 2003, the RO received a report of private 
evaluation conducted on February 10, 2003.  The report 
focused mainly on the knees and contained minimal findings 
regarding the low back.  Thereafter, a report of clinical 
evaluation in March 2003 was received which contained 
findings regarding the low back.  

3.  An increased evaluation of 20 percent was assigned for 
the service-connected right knee disability by rating 
decision dated in March 2003; the rating was made effective 
February 10, 2003.

4.  It was not factually ascertainable that an increase in 
right knee disability had occurred prior to February 10, 
2003.  

5.  An increased evaluation of 40 percent was assigned for 
the service-connected low back disability by rating decision 
dated in May 2003; the rating was made effective February 21, 
2003.

6.  It was not factually ascertainable that an increase in 
low back disability had occurred prior to February 21, 2003.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for the right knee disability is denied based on the 
veteran's failure to report for and refusal to undergo a 
scheduled VA examination.  38 C.F.R. § 3.655 (2003).

2.  The claim of entitlement to an increased disability 
rating for the low back disability is denied based on the 
veteran's failure to report for and refusal to undergo a 
scheduled VA examination.  38 C.F.R. § 3.655 (2003).

3.  An effective date prior to February 10, 2003 for a 20 
percent rating for the right knee disability is not 
warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157,  3.400 (2003).

4.  An effective date prior to February 21, 2003 for a 40 
percent rating for the low back disability is not warranted. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking higher ratings for his service-
connected right knee and low back disabilities.  He is also 
seeking earlier effective dates for the 20 percent rating 
assigned for the right knee disability and for the 40 percent 
rating assigned for the low back disability.  

The Board will address the two increased rating claims 
together and the two earlier effective date claims together.

1.  Entitlement to an increased disability rating for a right 
knee disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for a low 
back disability, currently evaluated as 40 percent disabling.

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002).  Regulations have been implemented 
in support of the VCAA. 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].

In this case, as will be discussed further below, VA 
attempted to provide assistance to the veteran, to include 
furnishing physical examinations.  Through no fault of VA 
those efforts were unsuccessful.  Specifically, the RO 
scheduled VA medical examinations in April 2003 and July 2003 
to determine the severity of the veteran's service-connected 
right knee and low back disabilities.  However, the veteran 
failed to appear without showing good cause.  In an April 
2003 letter, the veteran's attorney pointed to private 
evidence as being sufficient to evaluate the claims, and 
stated that the RO's attempt to obtain additional examination 
was "arbitrary and capricious".

Determining the adequacy of the evidence is not the 
responsibility of the claimant; it is the responsibility of 
the VA.  In carrying out this responsibility, the RO 
attempted to obtain pertinent medical evidence by scheduling 
the veteran for examinations.  The veteran, evidently on 
advice from his attorney, refused to report for these 
examinations.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claims would 
result in needless delay, and are thus unwarranted.

In this case, the VA adjudicators determined that the record 
in this case is incomplete and attempted to supplement the 
record by obtaining additional medical evidence.  This 
supplementation of the record is not motivated by a desire to 
deny the veteran's claims, as suggested by the attorney's 
statement, but by the mandate contained in the statute and 
regulation.  See, in particular, 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The consequences of the veteran's refusal 
to report for the scheduled VA examinations will be discussed 
below.

Because these two increased rating claims are being denied as 
a matter of law, the VCAA is inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  

The Board additionally observes in passing that VA in fact 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  See a letter dated July 24, 2003 to the 
veteran which specifically informed him of his 
responsibilities and those of VA.  To the extent possible, VA 
also attempted to assist the veteran in the development of 
his claims. VA's efforts were thwarted by lack of cooperation 
on the part of the veteran.

The Board further notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
he indicated in the March 2003 and May 2003 VA Form 9s that 
he did not want a BVA hearing, and he never requested a 
hearing before the RO.  The veteran's attorney has submitted 
written statements on his behalf.




Relevant law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2003); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran's claims for entitlement to 
increased ratings for the right knee and low back 
disabilities must be denied under the provisions of 38 C.F.R. 
§ 3.655 (2003).  It is clear that the veteran has willfully 
refused to report for VA examinations deemed necessary to 
evaluate these claims.

The record in this case reveals that the RO scheduled VA 
examinations in April 2003 and July 2003, in order to 
determine the current severity of the veteran's service-
connected disabilities.  The veteran failed to report for 
that scheduled examinations.  He has not provided any 
adequate reason or good cause for his failure to report as 
described in 38 C.F.R. §§ 3.158 and 3.655.

The veteran's attorney sent a letter in April 2003 stating 
that an examination was "premature" because the veteran had 
already submitted private evidence that had not yet been 
addressed by the RO.  The attorney then stated that he 
"waived" adjudication at the RO and wished to have the case 
immediately sent to the Board.  He described the RO's 
examination request as "arbitrary and capricious" and cited 
38 C.F.R. § 3.326 in support of his contention that private 
medical evidence should be acceptable to rate the veteran 
without resorting to a VA examination.

The Board notes that 38 C.F.R. § 3.326 (b) specifically 
predicates the acceptance of such private medical evidence on 
the finding of VA that it is otherwise adequate for rating 
purposes.  Further, 38 C.F.R. § 3.326 (a) expressly provides 
that individuals for whom an examination has been scheduled 
are required to report for the examination.  Here, the RO 
felt that the private evidence submitted by the veteran was 
not adequate for rating purposes and that an additional VA 
examination was required.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
these claims, but he has failed to comply.   See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood at 193.  The 
Board notes that the RO's notice to appear for the April 2003 
VA examination specifically informed the veteran that if he 
failed to report, he risked a disallowance of his claims.  
There is no correspondence or report of contact from the 
veteran of record which would explain his failure to report 
for the examinations.  Indeed, it is clear from 
communications from the veteran's attorney that there was 
willful refusal on his part to cooperate with VA's efforts to 
develop the evidence.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good 
cause" [see 38 C.F.R. § 3.655 (2003)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, although the veteran's attorney contends without 
specific explanation that the private medical evidence of 
record is sufficient to evaluate the claims, he has in fact 
provided no "adequate reason" or "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.

The veteran and his attorney appear to be attempting to 
manipulate the system so that only limited evidence which 
could be interpreted as supportive of the veteran's claims 
would be considered.  This situation is similar to that in 
Wood.  In that case, as here, the veteran argued that the 
evidence of record, although incomplete in part because of 
his own unwillingness to cooperate with the efforts of the VA 
to develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].  In Maged v. West, U.S. Vet. App. 
No. 97-1517 (January 8, 1999), the claimant refused to report 
for VA examination.  The Court characterized the appellant's 
behavior as actively thwarting attempts by the VA to obtain 
the necessary medical evidence to adjudicate his claim.  See 
Maged, slip opinion at 16-17.  The Court then held that the 
appellant had not shown good cause for his refusal to attend 
a VA examination and affirmed the Board's denial of service 
connection.  Of particular interest in light of this case is 
the following quote:  "By demanding the right to approve or 
disapprove any medical evidence before it is entered into his 
record, the appellant has attempted to manipulate the 
evidence in his favor."  See Maged, slip op. at 17-18.

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  The Court has impressed upon VA the seriousness 
of this responsibility in cases too numerous to mention.  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The efforts of the veteran and 
his counsel to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The facts in this case are clear.  The veteran failed to 
report for VA examinations which was scheduled by the RO.  No 
good cause or adequate reason has been demonstrated for his 
failure to appear or to be examined.  38 C.F.R. § 3.655 
provides that when an examination is scheduled in conjunction 
with a claim for increase or any original claim other than an 
original compensation claim, the claim shall be denied.  The 
claims for increased ratings for the right knee disability 
and the back disability are therefore denied.  See 38 C.F.R. 
§ 3.655 (2003).




Additional matter

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claims are being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein. In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through notice of the scheduled examinations 
provided by VA, was fully apprised of the consequences of his 
failure to report for scheduled VA examinations.  The veteran 
failed to comply.  His claims are denied.

3.  Entitlement to an effective date earlier than February 
10, 2003, for the assignment of a 20 percent rating for the 
right knee disability.  

4.  Entitlement to an effective date earlier than February 
21, 2003, for the assignment of a 40 percent rating for the 
low back disability.  

The veteran seeks earlier effective dates for the 20 percent 
rating for the right knee disability and the 40 percent 
rating for the low back disability.  Because these effective 
date issues involve the application of the same law and 
regulations, for the sake of simplicity the Board will 
address them simultaneously.  




The VCAA 

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
VCAA, which has been discussed above.  

With respect to the effective date issues on appeal, the 
matter to be resolved is legal in nature and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence.  The Court has held that the VCAA does 
not affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
[holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law].  Consequently, the VCAA is not applicable to 
the effective date issues decided herein.  

The Board hastens to add, however, that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal of the assigned effective dates.  
See 38 C.F.R. § 3.103 (2002).  The record reflects that he 
has been informed of the various requirements of law 
pertaining to his appeal in the May 2002 SOC and the May 
SSOC.  The veteran has not submitted or identified any 
additional evidence which would have a bearing on this case.  
In fact, in statements dated in May 2003 and July 2003, he 
indicated that he had no further evidence to submit.  

Pertinent Law and Regulations

Increased ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Rating criteria

(i) Right knee

The veteran's right knee disability is currently rated 20 
percent disabling under Diagnostic Code 5010 [traumatic 
arthritis].  Traumatic arthritis is in turn rated under 
Diagnostic Code 5003 [degenerative arthritis].  Diagnostic 
Code 5003 specifies that degenerative arthritis of a major 
joint be rated under the criteria for limitation of motion of 
the affected joint, with a minimum 10 percent rating 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 20 percent evaluation is warranted for limited to 30 
degrees.  A 30 percent evaluation is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  A 30 percent evaluation is warranted 
for extension limited to 20 degrees; a 40 percent evaluation 
is warranted for extension limited to 30 degrees; and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

(ii) Low back disability 

The veteran's service-connected low back disability is under 
Diagnostic Code 5010-5292.  A discussion of Diagnostic Code 
5010 is included above.

Under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, a 10 percent evaluation requires slight 
limitation of motion, a 20 percent evaluation requires 
moderate limitation of motion, and a 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Effective dates

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2003).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2003).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Factual background

In an October 1999 rating decision, the RO granted service 
connection for a right knee disability and assigned a 10 
percent rating.  

In a May 2001 rating decision, the RO granted service 
connection for a low back disability and assigned a 10 
percent rating.  The decision also denied an increased rating 
for the right knee disability.  The veteran filed a notice of 
disagreement in June 2001 and a SOC on theses issues was sent 
in November 2001; however, the veteran did not perfect an 
appeal by filing a VA Form 9 or equivalent.  Therefore, the 
May 2001 rating decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.202, 20.302.

On February 21, 2003, the RO received a report of private 
clinical evaluation conducted on February 10, 2003.  In 
substance, the examiner found arthritis in both knees, the 
left worse than the right.  The veteran had complete 
extension and flexed to 120 degrees.  Based on X-rays, the 
examiner also diagnosed diffuse lumbar spondylosis.   

A private clinical evaluation dated in March 2003 noted that 
the veteran had range of motion in the lumbar spine to within 
2 inches from the floor, which was described as being fairly 
limited.  He could only hyperextend to about 10 degrees.  His 
lateral bending was limited to about 15 degrees bilaterally.  
He did not rotate laterally to either side more than about 5-
10 degrees at best.  Range of motion of the right knee was 0 
to 120 degrees.  

The February 2003 report was interpreted as an informal claim 
of entitlement to an increased rating.  See 38 C.F.R. 
§ 3.157.  In a decision dated March 14, 2003, the RO 
increased the disability rating for the right knee to 20 
percent, effective from February 10, 2003, the date of the 
examination which identified a greater degree of disability 
in the right knee.  In a May 1, 2003 rating decision, based 
on the March 2003 evaluation the RO increased the disability 
rating for the low back disability to 40 percent, effective 
February 21, 2003, the date of receipt of the veteran's 
claim.  

Analysis

Earlier effective date for the 20 percent rating for the 
right knee disability

The RO has assigned an effective date of February 10, 2003 
for the 20 percent rating for the right knee disability.  The 
veteran does not make any specific contentions as to why an 
earlier effective date should be assigned, simply asserting 
that the effective date should be earlier.  Upon review, the 
Board finds that the RO has assigned the proper effective 
date for the 20 percent rating, February 10, 2003.  

The Board notes that the private medical evaluation, which 
was dated on February 10, 2003 and  received at the RO on 
February 21, 2003, was accepted by the RO as an increased 
rating claim.  See 38 C.F.R. § 3.157.  The Board has reviewed 
the record to ascertain whether there are any claims of 
entitlement to an increased rating, either formal or 
informal, before February 21, 2003.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board is 
required under statute and regulation to evaluate the 
evidence of record dating back one year before the claim's 
filing to determine whether the veteran's unemployability due 
to service-connected disabilities was ascertainable within on 
year before he submitted his formal claim].  See also 38 
U.S.C.A. § 5110(b)(2).  The Board finds that there are none, 
and the veteran himself has identified none.  

Because the veteran's claim for an increased rating was 
received on February 21, 2003, the Board can look at the 
evidence one year prior to that date to determine if there 
had been an increase in disability during that period.  See 
38 C.F.R. § 3.400(o) (2003).  In this case, the only evidence 
which reflects findings regarding the right knee during the 
year prior to February 21, 2003 is the private evaluation 
conducted on February 10, 2003.  VA medical records dated in 
January 2003 concern unrelated disabilities.  Therefore, the 
clinical evaluation conducted on February 10, 2003 is the 
only evidence documenting an increase in disability in the 
year prior to the February 21, 2003 claim.  The Board finds 
no evidence which supports a factual determination that an 
increase in disability had occurred in the year prior to the 
February 21, 2003 increased rating claim aside from the 
February 10, 2003 private medical evaluation.  

The Board accordingly agrees with the RO that February 10, 
2003 (i.e. the date of the private examination) was correctly 
assigned as the effective date of the increased rating for 
the right knee disability.  That was the date on which it was 
factually ascertainable that an increase in disability 
occurred.  See 38 C.F.R. § 3.400(o).

Accordingly, for the reasons and bases expressed above the 
Board finds that an effective date prior to February 10, 2003 
for the assignment of the 20 percent rating for the veteran's 
service-connected right knee disability is not warranted.    

Earlier effective date for the 40 percent rating for the back 
disability

The RO has assigned an effective date of February 21, 2003 
for the 40 percent rating for the low back disability.  That 
date is the date of receipt by VA of the February 10, 2003 
medical evaluation of the veteran, which as noted above was 
treated by the RO as a claim for an increased rating under 
38 C.F.R. § 3.157.  
The veteran has made no specific contentions as to what he 
feels the effective date should be.  

The RO accepted the private medical evaluation received on 
February 21, 2003 as an increased rating claim under 
38 C.F.R. § 3.157.  The Board has reviewed the record to 
ascertain whether there are any claims of entitlement to an 
increased rating, either formal or informal, before February 
21, 2003.  The Board finds that there are none, and the 
veteran himself has identified none.  

The Board therefore has looked to the record in order to 
determine whether there is evidence within the year prior to 
February 21, 2003 which would support a finding that it was 
factually ascertainable than an increase in disability had 
occurred.  The only  evidence is the February 10, 2003 
private medical evaluation.

The February 10, 2003 evaluation, although referring to the 
veteran's back condition, in essence merely referenced X-ray 
studies and did not clinically evaluate the back, in 
particular the range of motion of  the lumbar spine.  The 
focus of the examination was on the veteran's knees.  
Crucially, it was not until the March 2003 evaluation that 
range of motion studies were accomplished, revealing 
symptomatology consistent with the assignment of a higher 
rating under Diagnostic Code 5292, which as noted above is 
predicated on limitation of motion of the lumbar spine.  

Under such circumstances, the earliest effective date which 
may be assigned for the 40 percent rating is February 21, 
2003, the date of receipt of the increased rating claim.  Due 
to the extremely limited medical evidence of record, it was 
not factually ascertainable that an increase in lumbar spine 
pathology had occurred prior to that date.  See 38 C.F.R. 
§ 3.400(o)(2).  

Accordingly, the Board concludes that February 21, 2003 is 
the proper effective date for the assignment of the 40 
percent rating for the veteran's service-connected low back 
disability.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claims.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to an increased rating for the right knee 
disability is denied.  

Entitlement to an increased rating for the low back 
disability is denied.  

Entitlement to an effective date prior to February 10, 2003 
for the assignment of a 20 percent rating for the right knee 
disability is denied. 

Entitlement to an effective date prior to February 21, 2003 
for the assignment of a 40 percent rating for the low back 
disability is denied. 




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



